Case 2:11-cv-00303-PSG-PLA Document 647 Filed 04/30/20 Page 1 of 3 Page ID #:23910




    1   Anthon S. Fiotto(Pro Hac Vice)
        a~fsotto goodwinlaw.com
   2    Brian .Cook (Pro Hac Vice)
        bcook oodwinlaw.com
    3   GOO       IN PROCTER LLP
        100 Northern Avenue
   4    Boston, MA 02210                                      ApR 30 2~A
        Tel.: 617.570.1000
    5   Fes: 617.523.1231
                                                         Document#__
   6    Hon -An Vu(SBN 266268)
        hvu goodwinlaw.com
   7    GO DWIN PROCTER LLp
        601 S. Figueroa Street, 41st Floor
    8   Los Ange1es, CA 90017
        Tel.: 213.426.2500
   9    Fax: 213.623.1673
   10   Attorneys for Defendant
        FOUR SEASONS HOTELS LINIITED
   11
                                     UNITED STATES DISTRICT COURT
   12
                                   CENTRAL DISTRICT OF CALIFORNIA
   13
                                          WESTERN DIVISION
   14
        BURTON WAY HOTELS,LTD., a                  Case No. 2:11-cv-00303-PSG-PLA
   15   California limited partnership;                          a
        BURTON WAY HOTELS,LLC, a                   [PRO       D]FINAL JUDGMENT
   16   Delaware limited liability company; and
        ACC COMPANY,a California general
   17   partnership,
                                                   Ctrm: 6A, First Street Courthouse
   18                       Plaintiffs,            Judge: Hon. Philip S. Gutierrez
   19
   20   FOUR SEASONS HOTELS LIMITED,
        an Ontario(Canada)corporation,
   21
                            Defendant.
   22
   23
   24
   25
   26
   27
   28

        07821-00001/12102932.1
        ACTIVE/103131194.1
Case 2:11-cv-00303-PSG-PLA Document 647 Filed 04/30/20 Page 2 of 3 Page ID #:23911
   Cas 2:11-cv-00303-PSG-PLA Document 646-1 Filed 04/29/20 Page 2 of 3 Page ID
                                   #:23908


       1                                     fPROPOSEDI FINAL JUDGMENT
    2                Based on this Court's Order GRANTING the parties stipulation to Confirm
    3       and Correct the Final Award(ECF No.602)and its Order GRANTING IN PART
    4      the motion for supplemental attorneys' fees(FCF No. 645),
    5               IT IS HEREBY ORDERED,JUDGED,AND DECREED:
    6                1.           Burton Way shall take nothing and has reimbursed Four Seasons as the
    7      prevailing party for Four Seasons' reasonable fees and costs through March 31,
    8      2019 in the amount of $7,337,817.43.
   9                2.            As ordered in the Court's order on the motion for supplemental
   10      attorneys' fees(ECF No.645), Burton Way shall reimburse Four Seasons for
   11      reasonable attorneys' fees and costs Four Seasons incurred after March 31, 2019 and
   12      for accrued interest from May 30, 2019 through October 9, 2019 in the amount of
   13      $1,331,271.55 (the "Supplemental Fees Award").
   14               3.            The federal rate,, pursuant to 28 U.S.C. § 1961, shall apply to the
  15       Supplemental Fees Award.
  16               4.             Throughout the Operating Term,the Second Hotel may carry as part of
  17       its name an identifying byline containing the words "Four Seasons", provided that
  18       on Operator's publicly available websites and mobile applications, in marketing and
  19                 Tonal materials generated by Operator, and in communications with guests,
  20       including but not limited to Operator's guest registration confirmation emails, the
  21       byline is (a) placed after, behind, below or following the words "Beverly Wilshire"
  22 (or applicable replacement words if the Second Hotel is no longer the Beverly
  23       Wilshire), and (b)in a font size smaller than or, if a smaller font size is not within
  24       Operator's control, in a font size equal to, the words "Beverly Wilshire"(or
  25       applicable replacement words if the Second Hotel is no longer the Beverly
  26       Wilshire). This injunction shall be subject to the Notice and opportunity to cure
  27       provisions ofthe Hotel Management Agreement, including but not limited to
  28

             1-00001/12102932.1                              ~~
             IVE/103131194.1
Case 2:11-cv-00303-PSG-PLA Document 647 Filed 04/30/20 Page 3 of 3 Page ID #:23912
   Cas 2:11-cv-00303-PSG-PLA Document 646-1 Filed 04/29/20 Page 3 of
                                                                     3 Page ID
                                   #:23909


       1      paragraphs 19.01 and 19.02.'
       2                5.          By agreement ofthe parties,(i) Four Seasons need not comply with the
       3     injunction found in Paragraph 4 above until October 1, 2020, and (ii)
    4        notwithstanding Paragraph 3 above, interest shall not begin to accrue on the
    5        Supplemental Fees Award until October 1, 2020.
    6                  6.           The Parties waive all rights to appeal any matter whatsoever that has
    7        occurred in these proceedings, including without limitation all proceedings, rulings,
    8        orders or awards that have occurred in connection with related arbitration
    9        proceedings, and including the Court's entry of this judgment.
   10
   11                  IT IS SO ORDERED,ADJUDGED,AND DECREED.
   12
   13       Dated:                  `~ 30           ,2020
   14                                                                             P        IE      Z
                                                                    UNITED STATES DISTRICT JUDGE
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
           1 The Hotel Management Agreement refers to the parties' Amended and Restated
  27       Hotel Management Agr~eement(the "Hotel Management Agreement")and      any
           amendments thereto. The terms "Operating Term ',"Second Hotel", and "Opera tor"
  28       have the meanings provided in the Hotel Management Agreement.

           07821-00001/12102932.1                            - 2-                                           i
           ACTIVE/1031311941
